The Attorney General of Texas
                                                   May 14, 1982,
MARK WHITE
Attorney General

                               Honorable Bob Simpson                    Opinion No..M&467
Supreme Cam Building           Chairman
P. 0. Box 12548
                               Committee on Insurance                   Re:   The effect of rules
Austin, TX. 7871% 2549
512147.52501
                               Texas House of Representatives           promulgated by     the   Texas
Telex 910/974-1267             P. 0. Box 2910                           Department of Public Safety
Telecopin    512/475-9266      Austin, Texas   18769                    concerning what co"stit"tes
                                                                        evidence     of      financial
                                                                        responsibility under article
1807 MaIn St., Suite 1400
Dallas. TX. 752014799
                                                                        6701h, section 1A. V.T.C.S.
214l742+944
                               Dear Representative Simpson:
4924 Alberta Ave., Sulle 180
                                    You have requested our opinion on the         interpretation and
El Paso, TX. 799052793
91515333484
                               application of provisions of sections IA, et seq. of the Texas Motor
                               Vehicle-Safety Responsibility Act, article 6701h. V.T.C.S., relating
                               to compulsory liability insurance for, certain vehicles. You are
1220 Dallas Ave., Suite x)2    specifically concerned with whether rules promulgated by the Texas
Houskm, TX. 770026996
                               Department of Public Safety constitute the exclusive definition of
71-
                               what may be required to:show compliance with.the act and whether that
                               definition is binding on all law enforcement officers in the state.
808 Broadway, Suite 312
Lubbock. TX. 79401-3479             You indicate that there is a problem concerning what constitutes
9aSn47.5239
                               "evidence of financial responsibility" under the statute.         See
                               V.T.C.S. article 6701h, .$§lA, 1B. See also sec. 1, subsection-
4309 N. Tenth, Suite 6         (defines "proof of financial responsibility").
McAllen. TX. 79501-1995
512m92.4S47                         The legislature has specifically delegated the authority to the
                               Department of Public Safety to administer and enforce the provisions
200 Main Plaza, Suite 400
                               of the Texas Motor Vehicle Safety Responsibility Act, as well as to
San Antonio. TX. 792952797     make rules and regulations necessary for its administration. V.T.C.S.
51212254191                    art. 6701h, 52(a).

An Equal Opportunityl
                                    Pursuant to this authority, the Department of Public Safety
Af‘,,matlve Action Employer    promulgated rule 201.13.00.021, 7 Tex. dreg.,206-7 (1982) to assist in
                               defining what would constitute "information concerning evidence of
                               financial responsibility" for purposes ,of sections 1A and 1B of
                               article 6701h. V.T.C.S. The rulesuggests:     ,'.~

                                        This evidence should include the name .of the
                                        insured; effective dates of ~coverage; insurance
                                        company; policy number or certificate number; and




                                                              p. 1631
Honorable Bob Simpson - Page 2      (MW-467)




          the minimum amounts of financial responsibility
          required by statute, which may be a statement that
          'the policy coverage meets the minimum amounts of
          financial responsibility required by statute,' or
          the actual policy limits.

This portion of the rule does not require that each named item of
information be presented. The rule sets forth the following specific
items which shall be acceptable as proof of financial responsibility:

          (1)   insurance policy;

         (2)  an instrument issued by the insurance company
         to be carried in the vehicle that confirms
         coverage;

         (3) department's letter acknowledging receipt of
         bond, certificate of deposit of money, or
         securities in the minimum amount of,$25,000;

         (4) certificate of self-insurance issued by the
         department;

          (5) Railroad Commission cab cards --

                   (A) intrastate Railroad Commission cab
                card with a copy of the authority attached,

                   (B) interstate ICC regulated carriers
                Uniform D cab card with Railroad Commission
                stamp attached,

                   (C) interstate exempt carriers Uniform Dl
                cab card with Railroad Commission stamp
                attached;

         (6)    copies of the aforementioned documents; and

         (7) other evidence such as an insurance binder
         which confirms to the satisfaction of the officer
         that the owner and/or driver is in compliance with
         the Safety Responsibility Act.

A review of this rule readily indicates that it is authorized and
consistent with the department's statutory authority.     Kelly v.
Industrial Accident Board, 358 S.W.2d 874 (Tex. Civ. App. - Austin
1962. writ ref'd). The rule clearly harmonizes with the general
objectives of the statute. Gerst v. Oak Cliff Savings and Loan
Association, 432 S.W.2d 702 (Tex. 1968); Jefco, Inc. v. Lewis, 520




                                 p. 1632
.   Honorable Bob Simpson - Page 3     (MW-467)'




    S.W.Zd 915 (Tex. Civ. App. - Austin 1975, writ ref'd n.r.e.).
    Accordingly, we find the rule to be a valid exercise of the
    department's rulemaking authority.

         Although the Department of Public Safety is the only state agency
    authorized to promulgate rules under the act, any law enforcement
    officer in the state may request such.information. .V.T.C.S. art.
    6701h, PlB. We believe the legislature delegated rulemaking authority
    solely to the department to provide uniformity in the administration
    and c0*str"ct10* of the act.        It therefore follows that the
    department's promulgation of the items set forth in this rule is
    binding upon all law enforcement officers in the state that are
    seeking information relating to financial responsibility under article
    6701h. section 1B.                                                c

         The items set forth as 1 through 6 of the rule are not exclusive
    because item 7 specifically authorizes the law enforcement officer to
    accept other evidence. The statute itself does not restrict the kind
    of evidence that an officer may accept. To the extent the owner
    and/or driver of the vehicle produces any of the specifically
    enumerated documents, this satisfies the statutory requirement and the
    officer may not require a more onerous production of proof than
    specified in the rule. In the event one of these specified documents
    is not produced, the officer is authorized to aCcept some other proof
    to the extent it confirms to the officer's satisfaction that the owner
    and/or driver is in compliance with the Act.

                                SUMMARY

                The rule promulgated by the Texas Department of
             Public Safety relative to what         constitutes
             evidence of financial responsibility under the
             Texas Motor Vehicle Safety Responsibility Act is
             binding on all law enforcement officers of the
             state.

                                         &@



                                              MARK      WHITE
                                              Attorney General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    R1CHAP.DE. GRAY III
    Executive Assistant Attorney General




                                       P..~
                                          1633
Honorable Bob Simpson - Page 4   (Mw-467)




Prepared by Thomas M. Pollan
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Hoellinger
Thomas M. Pollan




                                 p. 1634